DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 2020/0142828).

claim 1, Yao et al.  teaches cache for storing data (see Fig. 1 and paragraph[h 1; cache memory in shared cache module 106); and 
a cache manager (Fig. 1 and paragraph 19; cache manager) programmed to:
monitor use of the cache to obtain cache use data (see paragraph 19; partition activity history 118 can contain a history of data that have been cached in the cache memory; for example, data relating to the level of activity in each partition); 
identify a slot allocation of the cache (see paragraphs 25, 27 and 34; cache memory 112 may comprise 100,000 cache slots in total. The cache slots can be apportioned into logical partitions (P1, P2, etc.)… Each entry 204 can include a size designation that indicates the number of cache slots that a given partition is apportioned; for instance, partition P1 has a size designation of 1000 meaning that 1000 cache slots are allocated to partition P1, meaning that partition P1 can use 1000 cache slots in cache memory 112 to cache data);
generate a new slot allocation based on the cache use data and the slot allocation (see paragraph 34 and 59; a partition can be defined in terms of its allocated size and with some initial allocation of cache slots 304. For example, a newly defined partition of size 100 may be initially allocated 20 cache slots 304. Additional cache slots 304 can be dynamically linked in until the number of cache slots 304 reaches size 100…cache manager 114 can update the partition size of the given with the value computed in block; then the cache manager 114 can update the entry 204 (FIG. 2A) corresponding to the given partition with the updated partition size so that the updated partition size can be used).
Yao et al. does not explicitly teach reformat the cache based on the new slot allocation to obtain an updated cache.

It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device to include the above mentioned because it improves performance of the cache memory by ensuring that data objects have a fair share of the cache memory as their workloads vary (see Yao, paragraph 61). 

With respect claim 9, Yao et al.  teaches an input output manager that stores data in the cache in a slot selected based on a block size of the data and a size of the slot (see paragraph 52; If the amount of space needed to cache data associated with the received I/O operation plus the data that is already cached in the associated partition does not exceed the partition size associated with the data object, then processing can proceed to block 520 to perform caching).


claim 11, Yao et al.  teaches monitoring use of the cache to obtain cache use data (see paragraph 19; partition activity history 118 can contain a history of data that have been cached in the cache memory; for example, data relating to the level of activity in each partition); 
identifying a slot allocation of the cache (see paragraphs 25, 27 and 34; cache memory 112 may comprise 100,000 cache slots in total. The cache slots can be apportioned into logical partitions (P1, P2, etc.)… Each entry 204 can include a size designation that indicates the number of cache slots that a given partition is apportioned; for instance, partition P1 has a size designation of 1000 meaning that 1000 cache slots are allocated to partition P1, meaning that partition P1 can use 1000 cache slots in cache memory 112 to cache data);
generating a new slot allocation based on the cache use data and the slot allocation (see paragraph 34 and 59; a partition can be defined in terms of its allocated size and with some initial allocation of cache slots 304. For example, a newly defined partition of size 100 may be initially allocated 20 cache slots 304. Additional cache slots 304 can be dynamically linked in until the number of cache slots 304 reaches size 100…cache manager 114 can update the partition size of the given with the value computed in block; then the cache manager 114 can update the entry 204 (FIG. 2A) corresponding to the given partition with the updated partition size so that the updated partition size can be used).
Yao et al. does not explicitly teach reformatting the cache based on the new slot allocation to obtain an updated cache.
However, Yao et al. teaches wherein the cache manager 114 can update the partition size of the given with the value computed in block; then the cache manager 114 can update the entry 204 (FIG. 2A) corresponding to the given partition with the updated partition size so that the updated partition size can be used (i.e., new slots are allocated and the cache is updated to the new 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method to include the above mentioned because it improves performance of the cache memory by ensuring that data objects have a fair share of the cache memory as their workloads vary (see Yao, paragraph 61). 

With respect claim 16, Yao et al.  teaches a computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for managing a cache (see paragraphs 38 and 40), the method comprising:
 monitoring use of the cache to obtain cache use data (see paragraph 19; partition activity history 118 can contain a history of data that have been cached in the cache memory; for example, data relating to the level of activity in each partition); 
identifying a slot allocation of the cache (see paragraphs 25, 27 and 34; cache memory 112 may comprise 100,000 cache slots in total. The cache slots can be apportioned into logical partitions (P1, P2, etc.)… Each entry 204 can include a size designation that indicates the number of cache slots that a given partition is apportioned; for instance, partition P1 has a size designation of 1000 meaning that 1000 cache slots are allocated to partition P1, meaning that partition P1 can use 1000 cache slots in cache memory 112 to cache data);

Yao et al. does not explicitly teach reformatting the cache based on the new slot allocation to obtain an updated cache.
However, Yao et al. teaches wherein the cache manager 114 can update the partition size of the given with the value computed in block; then the cache manager 114 can update the entry 204 (FIG. 2A) corresponding to the given partition with the updated partition size so that the updated partition size can be used (i.e., new slots are allocated and the cache is updated to the new size) (see paragraph 59 and 60).  History data provides an indicator for changes in the amount of I/O performed on a data object (workload). When the workload increases, the partition size associated with the data object can be increased to allocates more space in the cache memory to accommodate the increased I/O on data object (see paragraph 61).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method to include the above mentioned because it improves performance of the cache memory by ensuring that data objects have a fair share of the cache memory as their workloads vary (see Yao, paragraph 61). 
Claims 2-4, 6, 12-14 and 17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 2020/0142828) in view of Denton et al. (US 5,651,136).
With respect claim 2, Yao et al. does not teach wherein the cache is divided into a plurality of slot groups associated with different slot sizes.
However, Denton et al. teaches wherein the cache is divided into a plurality of pools (i.e., groups) that group slots associated with different slot sizes (see column 5, lines 19-25).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Yao et al. to include the above mentioned to improve spatial locality and thereby increase overall performance (see Denton, column 6, lines 28-31).

With respect claim 3, Yao et al. does not teach wherein the slot size associated with each of the slot groups of the plurality of slot groups is a size of each slot of the respective slot group of the plurality of slot groups.
However, Denton et al. teaches wherein the slot size associated with each of the slot groups of the plurality of pools (i.e., slot groups) is a size of each slot of the respective slot group of the plurality of pools (i.e., slot groups) (see column 5, lines 19-25; cache slots having the same “size” (i.e., number of lines) is group together in a pool).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Yao et al. to include the above mentioned to improve spatial locality and thereby increase overall performance (see Denton, column 6, lines 28-31).

claim 4, Yao et al. does not teach wherein slot size associated with a first slot group of the plurality of slot groups is different from a second slot size associated with a second slot group of the plurality of slot groups.
However, Denton et al. teaches wherein slot size associated with a first pool (i.e., slot group) of the plurality of pools is different from a second slot size associated with a second pool of the plurality of pools (see column 5, lines 19-25; Cache slots containing the same number of cache lines are grouped together in "pools." When using the preferred procedure of grouping cache lines for slots according to a powers-of-two procedure, the pools contain slots having, for example, 2, 4, 8, 16, 32, 64, 128, etc. cache lines (i.e., the size of the slots in one pool is different than the size of the slots in another pool))
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Yao et al. to include the above mentioned to improve spatial locality and thereby increase overall performance (see Denton, column 6, lines 28-31).

With respect claim 6, Yao et al. does not teach wherein the cache manager is further programmed to: obtain a data storage request for data; identify an input output size for the data store request; select a slot of the cache based on the input output size; and store a portion of the slot.
However, Denton et al. teaches a dynamic storage allocator that allocates pools of cache slots containing cache lines for placing data in. The logic performs a test to compare the size of the requested data to the size of cache slots in a selected pool and then places the data in accordance 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Yao et al. to include the above mentioned to improve spatial locality and thereby increase overall performance (see Denton, column 6, lines 28-31).

With respect claim 12, Yao et al. does not teach wherein the cache is divided into a plurality of slot groups associated with different slot sizes.
However, Denton et al. teaches wherein the cache is divided into a plurality of pools (i.e., groups) that group slots associated with different slot sizes (see column 5, lines 19-25).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Yao et al. to include the above mentioned to improve spatial locality and thereby increase overall performance (see Denton, column 6, lines 28-31).

With respect claim 13, Yao et al. does not teach wherein the slot size associated with each of the slot groups of the plurality of slot groups is a size of each slot of the respective slot group of the plurality of slot groups.
However, Denton et al. teaches wherein the slot size associated with each of the slot groups of the plurality of pools (i.e., slot groups) is a size of each slot of the respective slot group of the plurality of pools (i.e., slot groups) (see column 5, lines 19-25; cache slots having the same “size” (i.e., number of lines) is group together in a pool).


With respect claim 14, Yao et al. does not teach wherein slot size associated with a first slot group of the plurality of slot groups is different from a second slot size associated with a second slot group of the plurality of slot groups.
However, Denton et al. teaches wherein slot size associated with a first pool (i.e., slot group) of the plurality of pools is different from a second slot size associated with a second pool of the plurality of pools (see column 5, lines 19-25; Cache slots containing the same number of cache lines are grouped together in "pools." When using the preferred procedure of grouping cache lines for slots according to a powers-of-two procedure, the pools contain slots having, for example, 2, 4, 8, 16, 32, 64, 128, etc. cache lines (i.e., the size of the slots in one pool is different than the size of the slots in another pool))
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Yao et al. to include the above mentioned to improve spatial locality and thereby increase overall performance (see Denton, column 6, lines 28-31).

With respect claim 17, Yao et al. does not teach wherein the cache is divided into a plurality of slot groups associated with different slot sizes.

It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Yao et al. to include the above mentioned to improve spatial locality and thereby increase overall performance (see Denton, column 6, lines 28-31).

With respect claim 18, Yao et al. does not teach wherein the slot size associated with each of the slot groups of the plurality of slot groups is a size of each slot of the respective slot group of the plurality of slot groups.
However, Denton et al. teaches wherein the slot size associated with each of the slot groups of the plurality of pools (i.e., slot groups) is a size of each slot of the respective slot group of the plurality of pools (i.e., slot groups) (see column 5, lines 19-25; cache slots having the same “size” (i.e., number of lines) is group together in a pool).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Yao et al. to include the above mentioned to improve spatial locality and thereby increase overall performance (see Denton, column 6, lines 28-31).



claim 19, Yao et al. does not teach wherein slot size associated with a first slot group of the plurality of slot groups is different from a second slot size associated with a second slot group of the plurality of slot groups.
However, Denton et al. teaches wherein slot size associated with a first pool (i.e., slot group) of the plurality of pools is different from a second slot size associated with a second pool of the plurality of pools (see column 5, lines 19-25; Cache slots containing the same number of cache lines are grouped together in "pools." When using the preferred procedure of grouping cache lines for slots according to a powers-of-two procedure, the pools contain slots having, for example, 2, 4, 8, 16, 32, 64, 128, etc. cache lines (i.e., the size of the slots in one pool is different than the size of the slots in another pool))
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Yao et al. to include the above mentioned to improve spatial locality and thereby increase overall performance (see Denton, column 6, lines 28-31).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 2020/0142828) in view of Erza et al. (US 8,082,397).
With respect claim 7, Yao et al. does not teach wherein the cache manager is further programmed to: identify a cache recycle event; in response to identifying the cache recycle event: identify a slot for recycling; lock the slot; and allocate the locked slot to a slot queue.
However, Erza et al. teaches wherein when a director has completed processing an existing cache slot, the existing cache slot may be reused. Wherein the cache slot return processing may be performed as part of a garbage collection process (i.e., recycle event) (see column 14, lines 33-
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Yao et al. to include the above mentioned provide an efficient cache management (see Erza, column 3, lines 15-23 and column 24, lines 42-44).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 2020/0142828) in view of Canepa et al. (US 10,303,598).
With respect claim 10, Yao et al. does not teach wherein the input output manager operates independently from the cache manager.
However, Canepa et al. teaches wherein the input output manager (i.e., processor) operates independently from the cache manager (i.e., hardware assist circuit) (see (column 1, lines 65-67; column 14, lines 6-35 and 54-59).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device .

Allowable Subject Matter
Claims 5, 8, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/ARACELIS RUIZ/Primary Examiner, Art Unit 2139